*960The defendant was properly adjudicated a level three sex offender, based, inter alia, on clear and convincing evidence of use of a dangerous instrument during the course of his sex offense (see People v Owusu, 93 NY2d 398, 400-404 [1999]; People v Carter, 53 NY2d 113, 117 [1981]; People v Williams, 40 AD3d 402 [2007]; People v Travis, 273 AD2d 544, 547 [2000]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Mastro, J.E, Miller, Garni and Chambers, JJ., concur.